Citation Nr: 0630908	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left knee.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

4.  Entitlement to an effective date prior to February 12, 
1998, for the grant of service connection for traumatic 
arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for traumatic arthritis of the left knee and 
assigned a 10 percent rating effective February 12, 1998.  
The veteran perfected an appeal of the assigned rating and 
the effective date awarded for the grant of service 
connection.

In an April 2002 rating decision the RO determined that new 
and material evidence had not been received, and denied 
reopening of a claim for service connection for tinnitus.  
The veteran appealed that decision, and in an August 2003 
decision the Board denied service connection for tinnitus 
(and remanded the issues of an earlier effective date and 
increased rating for the left knee).  The veteran appealed 
the August 2003 denial of service connection to the United 
States Court of Appeals for Veterans Claims (Court).  As the 
result of a joint motion for remand, in an April 2005 order 
the Court vacated that portion of the August 2003 decision in 
which the Board denied service connection for tinnitus, and 
remanded that issue for re-adjudication.  In December 2005 
the Board remanded the issues of an earlier effective date 
and increased rating for the left knee and service connection 
for tinnitus for additional development.

In a November 2002 rating decision the RO granted service 
connection for bilateral hearing loss, and assigned a non-
compensable rating.  The veteran has perfected an appeal of 
the assigned rating.

The veteran has raised the issue of entitlement to service 
connection for vertigo or Meniere's disease.  This issue has 
not yet been adjudicated by the RO, and is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).

The issues of an increased rating for the left knee 
disability and service connection for tinnitus are addressed 
in the remand portion of the decision below and are again 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disability in January 1956.  The veteran was 
notified of that decision and failed to timely appeal the 
decision, and the January 1956 decision is final.

2.  Following the January 1956 decision the veteran did not 
again claim entitlement to service connection for a left knee 
disability until February 12, 1998.

3.  The average puretone threshold in the left ear is 
46 decibels, with speech discrimination ability of 86 percent 
correct, and the average puretone threshold in the right ear 
is 40 decibels, with speech discrimination ability of 
92 percent correct.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to February 12, 
1998, for the grant of service connection for traumatic 
arthritis of the left knee is not shown as a matter of law.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2005).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §  4.85, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Earlier Effective Date

According to the law in effect in 1956, the veteran was given 
a period of one year from the date of notice of a 
determination for the filing of an application for review on 
appeal; otherwise, that determination became final and was 
not subject to revision on the same factual basis.  Veterans 
Regulation No.2(a), Pt. II, Par. III, and Department of 
Veterans Affairs Regulation 1008 (effective January 25, 1936, 
to December 31, 1957).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (2005) (emphasis added).  The 
"date of the claim" means the date of the application based 
on which benefits are awarded, not the original claim for 
service connection.  See Sears v. Principi, 16 Vet. App. 244, 
246-47 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The veteran's service medical records indicate that he 
sprained the left knee in October 1952.  No abnormalities 
were found when he was examined on separation from service.  
He initially claimed entitlement to compensation benefits for 
the residuals of a left knee injury in December 1955, and did 
not report having received any treatment for the left knee 
since his separation from service or submit any evidence in 
support of his claim.  In a January 1956 rating decision the 
RO denied service connection for the residuals of a left knee 
strain on the basis that no residuals from the in-service 
injury were shown.

The veteran was notified of the January 1956 decision at the 
time it was issued, and was also notified that if he 
disagreed with the decision he had one year from the date of 
the notice to submit an appeal.  He did not submit an appeal, 
but submitted medical evidence to the RO.  On receipt of that 
evidence the RO provided him a VA examination in August 1956, 
which revealed no abnormalities in the left knee.  The RO 
confirmed the prior denial of service connection, and 
informed the veteran of such in October 1956.  The RO also 
informed him that the reconsideration of his claim and 
resulting notice would not extend the time period in which he 
could appeal the January 1956 decision.

The veteran did not submit any statement within one year of 
the January 1956 decision.  In a statement received in June 
1957 he asked for his claim to be re-examined or appealed.  
The RO informed him in a June 1957 notice that the time 
period for filing an appeal of the January 1956 decision had 
expired, that his appeal was not timely, and that new and 
material evidence was required to reopen the denied claim.  
The veteran did not submit any response to that notice.  

The Board finds that because the veteran was informed in 
October 1956 that the reconsideration of his claim would not 
extend the appeals period, and because he did not appeal the 
RO's June 1957 determination that his appeal was not timely, 
the January 1956 denial of service connection for a left knee 
disability was final.  Veterans Regulation No.2(a), Pt. II, 
Par. III, and Department of Veterans Affairs Regulation 1008 
(effective January 25, 1936, to December 31, 1957).  Because 
the January 1956 decision is final, the December 1955 claim 
for service connection cannot be the basis for the award of 
an effective date.  Sears, 16 Vet. App. at 248 ("The rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.").

The veteran did not again submit any statement that could be 
construed as a claim for service connection for a left knee 
disability until February 12, 1998.  See Moody v. Principi, 
360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA is required to 
"give a sympathetic reading to the veteran's filings by 
'determin[ing] all potential claims raised by the evidence, 
applying all relevant laws and regulations.'").   Although 
he claimed entitlement to VA medical benefits in November 
1975 and service connection for tinnitus in February 1997, 
neither statement constitutes a claim for service connection 
for a knee disorder because he did not express intent to 
claim such a benefit.  See Crawford v. Brown, 5 Vet. App. 33, 
35 (1993); 38 C.F.R. § 3.155 (2005).  In a February 2000 
decision the Board found that new and material evidence had 
been received, and granted service connection for traumatic 
arthritis of the left knee.  The correct effective date for 
the grant of service connection for traumatic arthritis of 
the left knee is, therefore, February 12, 1998, the later of 
the date entitlement arose or the date of claim.  See 
38 C.F.R. § 3.400(q) (2005).  Entitlement to an effective 
date prior to February 12, 1998, is not shown as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied based on the absence of entitlement under 
the law).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k) (2005).  In multiple 
statements the veteran has asserted that the RO "erred" in 
denying his claim for service connection in 1956, because he 
injured the knee in service and had disability in the knee in 
1956.  He has not, however, made any specific allegations 
regarding clear and unmistakable error in the January 1956 
decision to warrant referral of that issue to the RO for 
consideration.  See Huston v. Principi, 17 Vet. App. 195, 206 
(2003) (the Board does not have jurisdiction to consider the 
issue of clear and unmistakable error in the first instance 
in the context of an appeal for an earlier effective date).
Evaluation of Bilateral Hearing Loss

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Evaluations of bilateral defective hearing range from non-
compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  Disability ratings for hearing loss are derived from 
a mechanical application of the Rating Schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The veteran presented the report of private audiometric 
testing conducted in November 2001.  The report does not show 
that the Maryland CNC test was used in conducting the 
testing.  See 38 C.F.R. § 4.85 (2005).  Assuming that the 
Maryland CNC test was used, the test results do not support a 
higher rating.  The average puretone threshold in the right 
ear was 45 decibels, with speech discrimination ability of 
92 percent correct (Level I), and the average puretone 
threshold in the left ear was 48 decibels, with speech 
discrimination of 100 percent correct (Level I).

VA audiometric testing in October 2002 revealed an average 
puretone threshold in the right ear of 39 decibels, with a 
Maryland CNC speech recognition score of 92 percent (Level 
I).  The average puretone threshold in the left ear was 
46 decibels, with a speech recognition score of 86 percent 
(Level II).  Testing in November 2005 showed an average 
puretone threshold in the right ear of 40 decibels, with a 
speech recognition score of 94 percent (Level I).  The 
average puretone threshold in the left ear was 43 decibels, 
with a speech recognition score of 94 percent (Level I).  

Based on the test results that are most favorable to the 
veteran, a non-compensable rating is assigned for bilateral 
defective hearing where the puretone threshold average in one 
ear is 40 decibels, with speech recognition ability of 92 
percent correct (Level I), and, in the other ear, the 
puretone threshold average is 46 decibels, with speech 
recognition ability of 86 percent correct (Level II).  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  The Board 
finds that the criteria for a compensable rating for 
bilateral hearing loss have not been met since the claim for 
service connection for hearing loss was initiated.  
Fenderson, 12 Vet. App. at 126-27.  For that reason the 
preponderance of the evidence is against the appeal to 
establish entitlement to a compensable rating for bilateral 
hearing loss.  See Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001) (the benefit of the doubt rule in 38 
U.S.C.A. § 5107(b) is not applicable if the Board has found 
that the preponderance of the evidence is against the claim).
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
an earlier effective date in January 2005 and January 2006.  
The RO notified him of the evidence needed to establish 
entitlement to a higher rating for hearing loss in April 
2005.  In those notices the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) 
(2005).

Although the notice regarding his appeal of the effective 
date was sent following the decision on appeal, following 
issuance of the notice he stated that he had no additional 
evidence to submit in support of his appeal.  See Prickett v. 
Nicholson, 2006 WL 2589417 (U.S. Vet. App. Sept. 11, 2006).  
Furthermore, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
any failure regarding the content or timing of a section 
5103(a) notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  As shown above, entitlement to an 
earlier effective date is not shown as a matter of law.  For 
these reasons the Board finds that the delay in issuing the 
notice is not prejudicial to the veteran.  

Although the notice informing him of the evidence needed to 
establish entitlement to a higher rating for bilateral 
hearing loss was sent following the decision on appeal, the 
delay in issuing the notice was not prejudicial to the 
veteran.  The delay did not affect the essential fairness of 
the adjudication, because the RO re-adjudicated the claim, 
based on all the evidence of record, after the notice was 
sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).  Because entitlement to a higher rating has been 
denied, any question regarding the effective date is moot and 
any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In reference to VA's duty to assist him in developing the 
evidence, the RO provided him audiometric examinations in 
October 2002 and November 2005.  The veteran presented the 
report of private audiometric testing in support of his 
appeal.  He has not indicated the existence of any other 
evidence that is relevant to his claims; as such, all 
relevant data has been obtained for determining the merits of 
his claims and no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).


ORDER

The appeal to establish entitlement to an effective date 
prior to February 12, 1998, for the grant of service 
connection for traumatic arthritis of the left knee is 
denied.

The appeal to establish entitlement to a compensable rating 
for bilateral hearing loss is denied.




REMAND

In December 2005 the Board remanded the issues of entitlement 
to a higher initial rating for traumatic arthritis of the 
left knee and service connection for tinnitus for additional 
development.  The AMC has not yet had the opportunity to 
complete that development, and those issues are again 
remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, the veteran is entitled to compliance with the 
Board's remand instructions).

In the December 2005 remand the Board instructed the AMC to 
notify the veteran of the evidence needed to establish 
service connection for tinnitus as secondary to the service-
connected bilateral hearing loss.  Although the AMC in 
January 2006 informed him of the evidence needed to establish 
direct service connection, he has not been informed of the 
evidence needed for secondary service connection.

The veteran contended in his arguments to the Board that his 
tinnitus, which he initially experienced in 1981, was caused 
by noise exposure during service from 1951 to 1953.  In his 
arguments to the Court he asserted that the tinnitus is 
secondary to his service-connected bilateral hearing loss, 
which was found to have been at least as likely as not 
caused, at least in part, by the in-service noise exposure.

In the December 2005 remand the Board also instructed the AMC 
to provide the veteran a VA audiometric examination and 
obtain an opinion regarding the claimed nexus between 
tinnitus and hearing loss.  The veteran underwent an 
audiometric examination in November 2005 in conjunction with 
his appeal of the rating assigned for hearing loss, and the 
audiologist stated that she was unable to provide an opinion 
regarding the etiology of the tinnitus.  For that reason an 
opinion should be requested from a VA physician.

Accordingly, the case is again remanded for the following:

1.  In accordance with 38 C.F.R. § 3.159, 
court decisions, and VA directives, 
inform the veteran of the evidence needed 
to establish secondary service connection 
for tinnitus.  

2.  Provide the veteran an otolaryngology 
examination and obtain a medical opinion 
regarding the etiology of his tinnitus.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are found 
appropriate.

Based on the results of the examination, 
review of the evidence in the claims 
file, and sound medical principles, the 
physician should provide opinions on 
these issues:

a) Whether the veteran's tinnitus is not 
likely, likely, or at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to noise 
exposure in service from 1951 to 1953;

b) Whether the tinnitus is not likely, 
likely, or at least as likely as not (a 
probability of 50 percent or greater) 
proximately due to or the result of the 
service-connected bilateral hearing loss.

The examiner should provide the rationale 
for his/her opinion.

3.  Provide the veteran an orthopedic 
examination in order to determine the 
nature and severity of the left knee 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are found 
appropriate.  In conducting the 
examination the examiner should document 
the range of motion of the knee, 
including any limitation of motion due to 
pain; any instability of the knee; and 
the functional limitations resulting from 
the left knee impairment.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


